

114 HR 6154 IH: Reducing Lead in Drinking Water Act
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6154IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. McNerney introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to reduce lead in drinking water, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reducing Lead in Drinking Water Act. 2.Reducing lead in drinking water (a)Definition of lead service lineSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following new paragraph:
				
 (17)Lead service lineThe term lead service line means a service line that is not lead free (within the meaning of section 1417).. (b)Replacing lead service linesSection 1417 of the Safe Drinking Water Act (42 U.S.C. 300g–6) is amended by adding at the end the following:
				
					(f)Replacing lead service lines
 (1)DefinitionsIn this subsection: (A)Eligible entityThe term eligible entity means—
 (i)an owner or operator of a public water system; (ii)a qualified nonprofit organization, as determined by the Administrator; or
 (iii)a municipality or a State, interstate, or intermunicipal agency. (B)Lead pipe replacement programThe term lead pipe replacement program means a project or activity the primary purpose of which is to eliminate lead in water for human consumption by—
 (i)replacing lead service lines; (ii)testing, planning, or carrying out other relevant activities, as determined by the Administrator, to identify the location and condition of lead service lines; or
 (iii)providing assistance to low-income homeowners to replace privately owned lead service lines. (C)Low-income homeownerThe term low-income homeowner has such meaning as may be given the term by the Governor of the applicable State.
							(2)Grant program
 (A)EstablishmentNot later than 180 days after the date of enactment of this subsection, the Administrator shall establish a grant program to provide assistance to eligible entities for lead pipe replacement programs.
 (B)EvaluationIn determining whether to provide assistance to an eligible entity under this subsection, the Administrator shall evaluate whether the eligible entity has—
 (i)a current inventory of lead service lines in the applicable public water system; (ii)a plan to notify customers of such public water system of the replacement of any publicly owned portion of a lead service line;
 (iii)a plan to replace the privately owned portion of a lead service line at the cost of replacement; (iv)a plan for a program of assistance to low-income homeowners to replace the privately owned portion of lead service lines; or
 (v)a plan of recommended measures to avoid exposure of the public to short-term increases in lead levels following a lead service line replacement.
 (C)Priority applicationIn providing assistance under this subsection, the Administrator shall give priority to an eligible entity that—
 (i)will carry out a lead pipe replacement program at a public water system that has exceeded the lead action level established by the Administrator at any time during the 3-year period preceding the date of submission of the application of the eligible entity;
 (ii)will address lead levels in water for human consumption at a school, daycare, or other facility that primarily serves children or subpopulations at greater risk as identified under section 1458(a);
 (iii)will include in the lead pipe replacement program a program to provide assistance to low-income homeowners; or
 (iv)addresses such priority criteria as the Administrator may establish, consistent with the goal of reducing lead in water for human consumption.
								(D)Cost sharing
 (i)In generalSubject to clause (ii), the non-Federal share of the total cost of a program funded by a grant provided under this subsection shall be not less than 20 percent.
 (ii)WaiverThe Administrator may reduce or eliminate the non-Federal share required under clause (i) for reasons of affordability, as the Administrator determines to be appropriate.
								(E)Low-income homeowner assistance
 (i)In generalSubject to clause (ii), an eligible entity may use a grant provided under this subsection to provide assistance to low-income homeowners to replace privately owned lead service lines.
 (ii)LimitationThe amount of assistance provided to an individual low-income homeowner under this subparagraph shall not exceed $10,000.
 (3)GuidanceNot later than 180 days after the date of enactment of this subsection, the Administrator shall, in cooperation with States and qualified nonprofit organizations, develop guidance for owners and operators of public water systems to assist such owners and operators in the preparation of an inventory of lead service lines in their public water system.
 (4)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection $100,000,000 for each of fiscal years 2017 through 2021..
			